Title: To Alexander Hamilton from Benjamin Walker, 12 July 1792
From: Walker, Benjamin
To: Hamilton, Alexander



Dear Sir
New York July 12. 1792

You will oblige me in giving the necessary directions for permitting me to transfer on the Power of Atty from Colonel Smith.
I will thank you also for your advice what steps are best to pursue to save something out of the 50,000 dollars of the Manufacty Society committed to Dehurst. He remitted Macombs bills to his Correspondent Mr. Hill. Mr. Hill pledged these bills for money taken up in London. The bills are not accepted but they lay over and eventually there is every prospect that they will be paid. Mr. King to whom the Pilot boat was sent acquainted Phyn & Ellice on whom the bills are drawn, that they belonged to the Society and desired them not to pay them. Such is their situation at present and I think something may be done—the money borrowed on the bills by Hill is not perhaps half the Amount. Payment of the bills can be refused in honour. They then will come back and have Claim on Macombs Estate—or Smith may compound for them there by paying the money borrowed on them. You had better see Dewhurst who is in Philadelphia—he can tell more exactly the state of the Affair. No time should be lost in doing something.
Notwithstanding you told us at Newark that the Coasting fees were to be taken on the first Construction—& that we were intitled to pay for the three bonds under the New Law—the Collector will not comply till he receives a Letter from you on the subject. It is no object to him who receives so much—but to my small pittance every little addition is of Consequence.
I am Dr. Sir   Very sincerely your most Obed Servt
Ben Walker
Willett & Wilcocks fired a Shot yesterday Evening without execution.

A. Hamilton Esqr.
 